Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
    The terminal disclaimer filed on 06/09/2022 has been reviewed and is accepted.
                                                                                                                                                        
Allowable Subject Matter
Claims 2-22 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 2-22 are allowed. The closes prior art found fails to teach singly or in combination the claimed invention. The Examiner was able to locate art which disclosed the concept of classifying devices using device analytics. However, none of the found prior art adequately discloses the claimed subject matter. In order to meet the limitations of the independent claims a non-obvious combination of references would be needed. To put another way, the references found during updated search and upon review of the record would not have been obvious to combine to meet the claims.


The closest found prior art is listed below:
US 20180300180 A1, which describes resource deployment using device analytics.  	US 20180227176 A1, which describes determining whether to include or exclude device data for determining a network communication configuration for a target device.
US 20180234472 A1, which describes adapting playback settings based on change history.
US 20180259989 A1, which describes real-time simulator and controller of power system using distributed data streaming server.
US 20050152288 A1, which describes apparatus and method providing unified network management. 	US 20190261225 A1, which describes adaptively tracking and allocating capacity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627. The examiner can normally be reached Monday - Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANIA M PENA-SANTANA/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443